EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerrie A. Laba Reg. 42,777 on 03/01/2021.

The application has been amended as follows: 
Regarding Claim 4. Add “.” At the end of “evaluated”.

9. (Currently Amended) The method according to claim 1, wherein the method further comprises a step of the forced circulation of the exhaust gas through the purification member, wherein the heating member heats the downstream zone radiatively and heats another purification member at least convectively during the forced circulation step.  

10. (Currently Amended) The method according to claim 1, wherein the purification member comprises a first purification member, and wherein the heating member is placed between the first purification member and a second purification member, wherein the the second purification member has a second upstream surface through which the exhaust gases enter the second purification and a second downstream surface through which the exhaust gases exit the second purification member, wherein the heating member, in the absence of forced circulation of the exhaust gas by the engine through the purification member and thesecond purification member, radiatively heatsan upstream zone of the second purification and the downstream zone of the first purification member, wherein the of the second purification member is an end section of thesecond purification that extends from the second upstream surface in the direction of the main flow of the exhaust gases over a distance fourth second downstream surface.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the heating member being separated from the upstream surface or the downstream surface and where in the heating member surface or the downstream surface by a non-zero third distance and wherein the heating member comprises at least one electrically-powered heating wire folded so that the least one electrically powered heating wire extends in one or more planes substantially parallel to the upstream surface or the downstream surface.” 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452. The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746